826 F.2d 1062
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leonard BLAIR, Plaintiff-Appellant,v.Sheriff Jack OWENS, Mr. B, and Mr. McKay, Defendants-Appellees.
No. 87-5538
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1987.

ORDER
Before CORNELIA G. KENNEDY, MILBURN and ALAN E. NORRIS, Circuit Judges.


1
This matter is before the court upon consideration of the appellees' motion to dismiss the appeal.  The appellant has filed a brief but has failed to respond to the motion to dismiss.


2
A review of the record indicates that appellant appealed from the order denying his motion for appointment of counsel.  An order denying a motion for appointment of counsel is not immediately appealable absent a final disposition of the case in the district court.  Henry v. City of Detroit Manpower Dep't, 763 F.2d 757, (6th Cir.)  (en banc), cert. denied, ---- U.S. ----, 106 S.Ct. 604 (1985).


3
It is ORDERED that the motion to dismiss be granted and the appeal be dismissed for lack of jurisdiction.  Rule 8(a), Rules of the Sixth Circuit.